               Case 1:20-cr-02046-SAB             ECF No. 3        filed 12/08/20     PageID.4 Page 1 of 1


                                             CHARGES AND PENALTIES

        CASE NAME: _______________________________
                   Charlie Jim Peters              CASE NO. ______________________
                                                             1:20-CR-2046-SAB-1
                                                                                                             FILED IN THE
                                                                                                         U.S. DISTRICT COURT
                                                                                                   EASTERN DISTRICT OF WASHINGTON
                                                    ✔
                                    1
                TOTAL # OF COUNTS: _______       _________FELONY   _________MISDEMEANOR   _________PETTY OFFENSE
                                                                                                    Dec 08, 2020
                                                                                                        SEAN F. MCAVOY, CLERK



Count            Statute                  Description of Offense                                   Penalty

        18 U.S.C. §§ 1153,                                                CAG NMT Life; $250,000 fine; not less than 5 years
  1     2242(2)(B), and 2246(2)   Sexual Abuse                            supervised release; a $100 and a $5000 Special Penalty
        (C) and (D)                                                       Assessment
